Citation Nr: 1742549	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-33 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, including as due to exposure to herbicides and contaminated water at Camp Pendleton.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a video conference hearing before the Board in September 2015.  

In November 2015, the Board remanded the Veteran's claim for additional development.  


FINDING OF FACT

Diabetes mellitus is not causally or etiologically related to his military service. 

 
CONCLUSION OF LAW

Criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained. 

The Board remanded the claim to obtain any additional evidence and to obtain a VA etiological opinion.  The AOJ sent correspondence dated in March 2016 and requested that the Veteran submit any additional medical releases for any outstanding records.  The Veteran did not respond to the letter.  Additionally, a VA etiological opinion was obtained in May 2016.  Neither the Veteran nor his representative has asserted that any records remained outstanding that were needed to give fair consideration to the Veteran's claim decided herein.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

A VA etiological opinion was obtained with regard to the claim of entitlement to service connection for diabetes mellitus (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes. Additionally, the VA examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the opinion obtained during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Historically, the Veteran submitted a claim of entitlement to service connection for diabetes mellitus in September 2011.  The claim was denied in a June 2012 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  The Board notes that the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).   Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Presumptive service connection is available on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Notwithstanding the provisions of §§ 3.307, 3.309, if a claim fails to satisfy the criteria for service connection on a presumptive basis due to herbicide exposure, this fact does not preclude an appellant from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A review of the Veteran's service treatment records (STRs) does not reflect any complaints, finding, or treatment for diabetes mellitus.  The Veteran's August 1968 entrance examination and July 1970 separation examination reflect that sugar laboratory tests were negative.  

A review of the Veteran's service separation document (DD Form 214) does not reflect any foreign or sea service during the Veteran's service from November 1968 to July 1970.  Moreover, a response from the National Personnel Records Center (NPRC) dated in November 2011 similarly reflects that there is no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  

Post-service VA treatment reports dated in May 2005 reflect a diagnosis of diabetes mellitus.  The records indicate that diabetes was diagnosed in 1988.  

At a September 2015 video conference hearing, the Veteran testified that he was diagnosed with diabetes mellitus in 1988.  He indicated that he was exposed to the pollutants in the soil at Camp Pendleton during his time in service.  He testified that he spent time on the artillery fields which were dirt fields and he was exposed to chemicals while working on those fields.  

An etiology opinion was obtained from a VA clinician in May 2016.  The clinician reviewed the claims file and the Veteran's contentions and opined that it is less likely than not that the Veteran's type 2 diabetes mellitus is related to the Veteran's military service or exposures from Camp Pendleton.  The examiner's rationale was that the pathogenesis of type 2 diabetes is complex and related to hyperglycemia, insulin resistance, and impaired insulin secretion.  The examiner indicated that there is complex genetic susceptibility coupled with lifestyle factors of obesity and decreased physical activity that can contribute.  The examiner indicated that the Veteran was diagnosed with diabetes mellitus years after separation from service.  The examiner cited to the Agency for Toxic Substances and Disease Registry review of the Marine Corps Base Camp Pendleton Public Health Assessment published in May 2007 which determined that the exposure to contaminants, via soil or water, has not been associated with any significant health hazards.    

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for diabetes mellitus.

As an initial matter, the Board notes that the Veteran did not have service in the Republic of Vietnam during the period during which exposure to herbicides is presumed.  As such, service connection for diabetes mellitus on a presumptive basis due to herbicide exposure is denied.  

With regard to direct service connection, the Board notes that there is no evidence of pathology or treatment in proximity to service or within one year of separation.  The VA outpatient treatment reports indicate that the Veteran was diagnosed with diabetes in 1988, almost twenty years after he left service.  Moreover, following a comprehensive review of the record and the Veteran's medical history, a VA clinician concluded that diabetes mellitus was unrelated to service.  

Although the Veteran contends that he has diabetes mellitus related to his active service, specifically to exposure to contaminants at Camp Pendleton, the Veteran has submitted no competent medical evidence or opinions to corroborate those contentions.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not competent to provide the requisite etiology of diabetes mellitus because such a determination requires medical expertise.  As a lay person, the Veteran is considered competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of diabetes mellitus.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex.  As such, the Veteran's opinion on its own is insufficient to provide the requisite nexus between his diabetes mellitus and his military service.

In this case, the only medical opinion of record concluded that the Veteran's diabetes mellitus is not related to service.  The VA clinician set forth a reasoned opinion, based on review of the record and review of pertinent medical literature.  The Board thus finds the VA clinician's opinion to be of greater probative value than the Veteran's unsupported statements to the contrary. 

Moreover, there is no evidence showing that diabetes mellitus manifested to any degree within one year of separation from service, or that there is a continuity of symptoms since service, since there is no indication that diabetes was diagnosed until 1988, eighteen years after the Veteran left service. 

For these reasons, the Board concludes that the claim of entitlement to service connection for diabetes mellitus must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).









ORDER

Entitlement to service connection for diabetes mellitus, type II, including as due to exposure to herbicides and contaminated water at Camp Pendleton is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


